In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-12-00478-CR


                       ALEJANDRO CARRASCO, JR., APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 242nd District Court
                                    Castro County, Texas
              Trial Court No. B3181-0807, Honorable Edward Lee Self, Presiding

                                      July 19, 2013

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Alejandro Carrasco, Jr., entered a plea of guilty to the offense of

possession of a controlled substance with intent to deliver1 in an amount of one gram or

more but less than four grams. Pursuant to the plea bargain, appellant was placed on

community supervision for a period of eight years. Subsequently, the State filed a

motion to revoke appellant’s community supervision. After hearing the evidence, the

trial court found that appellant had violated the terms and conditions of community

      1
          See TEXAS HEALTH & SAFETY CODE ANN. § 481.112(a), (c) (West 2010).
supervision and revoked his community supervision and ordered appellant to serve a

period of eight years in the Institutional Division of the Texas Department of Criminal

Justice. We affirm.


      Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court’s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The Court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response.


      By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with




                                            2
counsel that the appeal is frivolous.     Accordingly, counsel’s motion to withdraw is

hereby granted, and the trial court’s judgment is affirmed. 2




                                              Mackey K. Hancock
                                                  Justice



Do not publish.




       2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.


                                             3